DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-3 and 5-9 are pending.  Claim 1 is independent.  Claim 9 is new.
Response to Amendment
The objection of claim 8 is withdrawn in light of Applicant’s amendments to the claim.
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 103 as being unpatentable over Lu (WO 2009/047475 A2) in view of Suri et al. (WO98/37171 A1) is withdrawn.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Lu (WO 2009/047475 A2) and Suri et al. (WO98/37171A1) and further in view of Mclellan (WO 2005052111A1) is withdrawn.
The rejection of claims 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.
Response to Arguments
	Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. Applicants urge the prior art made of record do not teach the claim amendments.  In response, see the new grounds of rejection below addressing the claim amendments to the dimension.  The combination of teachings of Lu, Suri and Mclellan are pertinent to the claims as presented for examination as they are in the analogous art of in-the-bowl toilet blocks in a cage mechanism which blocks comprise the same silica as claimed.  Accordingly, see the new grounds of rejection below addressing the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 20 mm maximum dimension, and the claim also recites 1 mm maximum dimension which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear and indefinite to have a range with the term maximum.  Claims 2-3 and 5-9 are dependent on claim 1 and thus, inherit the same rejection as independent claim 1
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, is dependent on claim 1, but the particle size range is limited within 2 mm which claimed range includes sizes smaller than 1 mm which dimensions do not further limit the range of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (WO 2009/047475 A2) and Suri et al. (WO98/37171 A1) and further in view of Mclellan (WO 2005052111A1).
	Lu teaches in Figure 1 a lavatory treatment block installed on the rim of a toilet bowl such that the said block is positioned adjacent to the sloping interior sidewall of the toilet bowl and is subjected to between 6 - 12 flushes per day and results in foaming of the flush water.  (See abstract and page 41,ln.17-25 and claim 1.)  Lu explicitly teaches that by the term blocks, the art mean appropriately sized pieces encompassing the claimed language to multiple pieces (Page 41,ln. 5). Lu specifically teach that their treatment blocks are supplied to the interior of a IN THE BOWL cage of a lavatory dispensing device as depicted in Fig 1, having the claimed apertures.  (See page 43,ln.5 and page 41,ln.16).  
	Regarding claim 2 limitation to the toilet cage having apertures is met by the Fig.1 and page 41,ln.16 describing the cage and claims 5-6 describing the movement of flush water.
	Lu  page 29,ln.20-25 teach silica as a filler in their solid toilet block in an amount not to exceed 30 wt% of the solid block composition encompassing the claim 3 language wherein the silica comprises from 0.1 to 10wt% of the toilet block composition.
	Regarding claim 6 to a cage comprises from 20-40g of the solid toilet block composition see the Fig 1, depiction that can hold the example teaching each of the solid toilet blocks were cut into columns of 35-45 g.  see page 42,ln.5.  It is the Examiners position that this column encompasses the shapes of claim 5. 
	The method of treating flush water in a toilet bowl as required by claim 7 is taught in the prior art claim 5 of Lu teaching that the flush water contacts the exterior of the blocks encompassing the claim language to multiple pieces of a solid toilet block composition.  See claims 5, 6, and 8. 
	However, Lu does not teach the lavatory block coated with silica as is required by the claim 1.  Examiner notes that Applicants specification in [0041-0048] describes the claim language to the ‘toilet block composition coated with silica’ may be made by a combination of conventional steps from the known components. For example, they are conveniently formed by a process which comprises mixing, extrusion and cutting, optionally followed by compression/tabletting. Where a filler such as silica and a fragrance are used together, as is preferred, there may be an additional step comprising coating of the filler with the fragrance.  
	In an analogous solid toilet block, Suri et al. (WO98/37171) teach silica powder fragrance coating agent extruded into a solid toilet block for IN THE CISTERN use.  See examples 2 and 3 and page 9,ln.10 guiding one of ordinary skill to reasonably understand that a different order of addition of components to the mixer is feasible and illustrate in Example 4 where the silica coating step is removed.  See page 11,ln.1-5.  It is the Examiner’s position that the examples in Suri encompass the language of multiple pieces of a solid toilet block composition coated with silica as described by the Applicant’s specification [0048] stating that the filler such as silica is present on the surface of the pieces of toilet block composition arising from the simple contribution by addition of the silica to the toilet block composition.  The extrusion step would lead to the silica/fragrance combination liquifying and therefore coating the pieces and Suri guides one of ordinary skill to the mixture being extruded should contain 5-25% by weight of a liquid or a solid component which liquefies under extrusion pressure conditions (2-15 tonnes) to act as lubricant processing aid. In this composition, the ethoxylated nonyl phenol, cocomonoethanolamide and fragrance provide this.  See page 9,ln.5-25.  
	It would have been obvious to one of ordinary skill in the art to modify the solid toilet block of Lu with the claimed solid toilet block composition coated with silica as taught by Suri et al. because Suri et al. guide one of ordinary skill to an extrusion mixture containing 5-25% by weight of a liquid or a solid component which liquefies under extrusion pressure conditions (2-15 tonnes) to act as lubricant processing aid and Suri teach silica powder fragrance coating agent added to an extrusion mixture during the extrusion of a solid toilet block for a similar In THE CISTERN use and Lu guide one of ordinary skill to coat their lavatory treatment block for improved handling in general.  See Lu page 32,ln.25.  
Lu and Suri et al. do not explicitly teach the maximum dimension from 1 to 20mm in the average particle size of the pieces as is required by amended claim 1. 
In the analogous art of toilet cleaning blocks, Mclellan et al. teach typically toilet blocks weigh from 25 - 75 grams and the blocks are typically cylindrical in shape, similar to the weight and shape described by the Lu reference and Mclellan et al. teach these types of blocks have a length of from about 1/2 to about 2 inches in general.  This encompasses material limitation of claim 1 to 1-20mm in dimension and regarding claim 9, the claimed range is close enough to the range taught by the prior art, that one of ordinary skill would not expect a difference in properties especially since the prior art made of record teach an analogous caged, in-the-bowl silica based toilet block as claimed by the instant claims.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the block of Lu  with the 1-20mm dimension as claimed because Mclellan et al. teach these types of blocks are about 1/2 to about 1 inches in general and Lu  teach a similar solid block toilet composition extruded into a rod or bar form which is then cut into appropriately sized pieces or blocks which are to be used in and of themselves, or which may be used with an ITB device/cage in general and one of ordinary skill would not expect a difference in properties.  Furthermore, if range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). 
	One of ordinary skill in the art would have been motivated to combine the teachings of Lu, Suri and Mclellan since all are in the analogous art of silica based in-the-bowl toilet blocks.
Conclusion
	Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761